[a20160328projecttroye_image1.gif]

March 29, 2016


Mr. Mauricio Restrepo


Dear Mauricio,


It is with great pleasure that I offer you the position of Global Chief
Financial Officer, Molson Coors Brewing Company (“Molson Coors”), to be based in
Denver, Colorado and reporting to me starting Monday May 2, 2016.


Base Compensation: Your monthly base compensation will be $54,166, which
represents an annualized amount of $650,000. The next normal-course salary
review and adjustment will be effective April 1, 2017.


Annual Molson Coors Incentive Plan: You are eligible to participate in the
annual Molson Coors Incentive Plan (MCIP) subject to the plan rules. MCIP
rewards employees for the achievement of Corporate and Individual goals on a
fiscal year basis (i.e. January 1 to December 31). Your participation in the
plan will commence on Monday May 2, 2016, and your 2016 award will be pro-rated
for the period worked during 2016. The MCIP target for your position is
currently 75% of your annual base compensation, and for 2016 is based on
enterprise results (equal weight between pre-tax income, net sales revenue and
free cash flow), with 25% modified by personal results. The cash payment can
range from 0% to 200% of target based on performance on these metrics. The MCIP
is reviewed on an annual basis and the details of the plan are subject to change
to align with and support ongoing business needs. Key highlights and specific
terms of this program can be found in the program brochure.


Long-Term Incentive: You are eligible to participate in the Molson Coors
Long-Term Incentive (LTI) Plan according to your grade level in Molson Coors.
The current annual LTI target for your role is $1 million. This amount is
subject to change on an annual basis by the Compensation and HR Committee of our
Board of Directors.


As the 2016 grants occurred in early March, you are not be eligible for a
normal-course 2016 cycle award. However, we will issue you two special 2016
awards, to be granted on May 25, 2016, as follows:


•
A grant valued at $500,000, consisting of Molson Coors restricted stock units
(RSUs) (number of RSU’s determined by May 25, 2016 TAP closing price) vesting in
full on the third anniversary of the grant date; and




Molson Coors Brewing Company
1801 California Street • 46th Floor • Denver, Colorado • 80202 • USA
Tel. (303) 927-2337
MOLSON is a registered trademark of Molson Canada 2005, used under license.
COORS is a registered trademark of Coors Brewing Company, used under license.



--------------------------------------------------------------------------------



•
A grant valued at $500,000, consisting of Molson Coors stock options (based on
the grant date Black-Sholes value) vesting in equal installments on the first,
second and third anniversaries of the grant date.



Additionally, we will issue you two special sign-on grants to compensate for the
loss of unvested grants you have with your current employer, to be granted on
May 25, 2016 as follows:
•
A grant valued at $1,100,000, consisting of Molson Coors RSUs (number of RSU’s
determined by May 25, 2016 TAP closing price) vesting in full on the first
anniversary of the grant date; and



•
A grant valued at $1,200,000, consisting of Molson Coors RSUs (number of RSU’s
determined by May 25, 2016 TAP closing price) vesting in full on the second
anniversary of the grant date.



The vesting of each of the above awards will require your continued employment
with Molson Coors through the applicable vesting date.
Sign-on Cash: We will also offer the following cash incentives to you, on or
around the your start date:


•
Up to $1,200,000 cash to assist with the repayment of sign-on obligations and
relocation expenses, as required. If you voluntarily leave employment of Molson
Coors or if your employment is terminated for cause within 24 months after
receiving this cash, you will be required to pay the monies back to Molson
Coors. Terminated for cause means that Molson Coors has determined that you
failed to substantially complete your job duties, committed a serious crime,
engaged in gross misconduct or material dishonesty, or materially violated
Molson Coors policies;



•
$150,000 cash representing replacement of foregone 2016 bonus for the first four
months of the year; and



•
$300,000 cash representing the value of certain forgone equity awards vesting in
2016 with your current employer.



Benefits: You will be eligible to participate in the Molson Coors benefit plan,
details of which will be shared with you shortly. The benefit plan includes
comprehensive coverage including medical, dental, short and long term disability
protection, life insurance and accident insurance effective on your date of
hire. You will also be eligible to participate in the 401(k) plan immediately
upon your date of hire.


Vacation: You will be eligible to receive 200 hours of paid vacation per
calendar year, which will be prorated for 2016.





--------------------------------------------------------------------------------



Transportation Benefit: Molson Coors is currently offering a free RTD EcoPass
for your public transportation needs and pre-tax parking funds to help off-set
some of the costs you may incur. Your position entitles you to $100 of pre-tax
parking funds per month. You will receive enrollment instructions in your new
hire packet.


Executive Financial Planning: You are eligible to receive a $10,000 per year
stipend to cover financial and tax planning. This amount is paid to you in equal
monthly installments.


Executive Life Insurance: You will be provided with life insurance in an amount
equal to six times your base pay. This is in addition to the life insurance in
an amount equal to two times your base pay that you may elect under our annual
enrollment as part of our employee benefits program.


Relocation: Molson Coors will cover your relocation costs pursuant to the
company’s relocation policy. Upon your acceptance of this offer, a Relocation
Consultant will be assigned to assist you in finding your temporary and
permanent living accommodations and provide you with details of our relocation
policy. In order to receive the full benefits of the relocation policy, do not
make contact with a real estate agent in Denver before speaking with your
Relocation Consultant (i.e. do not execute a home purchase contract).


Regarding temporary living accommodations, Molson Coors will provide corporate
housing within close proximity to the Denver office for the months of May and
June after your start date. In July, Molson Coors will provide up to an
additional 60 days of temporary housing for your family while you search for
permanent housing.


Your acceptance of this offer serves as acknowledgment that Molson Coors has
paid or will pay certain expenses resulting from your relocation. In exchange
for the payment of such expenses, you agree that if you voluntarily terminate
your employment with Molson Coors prior to May 2, 2018, you will repay Molson
Coors for any relocation expenses it advanced or paid on your behalf.


In the event it is necessary to reclaim any relocation benefit payments, you
understand that you have authorized Molson Coors to offset the amount(s) you owe
against any compensation or other sums Molson Coors owes you. If such deductions
are not sufficient to cover the full amount of the sign-on bonus or relocation
benefit payments, you promise to pay to Molson Coors the remaining balance
within 10 working days of your departure from Molson Coors.


The terms of your appointment as Global Chief Financial Officer as set forth in
this letter are subject to approval by the Compensation and Human Resources
Committee and Board of Directors of Molson Coors. As is customary, the offer is
also contingent upon the successful completion of an acceptable background
verification report. In addition, should you accept this offer; you will be
required, on or about your commencement date, to sign a non-compete and
confidentiality agreement with Molson Coors. You will also



--------------------------------------------------------------------------------



be required to complete the Molson Coors Brewing Company Code of Business Ethics
and Conduct Program and a Form I-9 verifying your identity and employment
eligibility.


We hope for a mutually rewarding relationship. You should know, however, that
your employment is “at will”. That means you may terminate your employment at
any time, with or without cause or notice, and we reserve the same right. This
“at will” relationship may not be modified except in writing signed by the CEO
of Molson Coors Brewing Company. Finally, Molson Coors Brewing Company reserves
the right to modify its policies and the accompanying terms of your employment
as it deems appropriate.


We look forward to your joining Molson Coors Brewing Company.


Sincerely,






/s/ Mark Hunter        
Mark Hunter
President and Chief Executive Officer


cc: Sam Walker




Please acknowledge your acceptance of this letter by signing below and returning
this letter along with the completed new hire forms (sent to your e-mail as file
attachments) by May 2, 2016.




Offer Accepted:     /s/ Mauricio Restrepo                
Mauricio Restrepo


Date: March 29, 2016


    





